Citation Nr: 0121428	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  91-22 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a lung condition, 
secondary to exposure to herbicides.

3.  Entitlement to service connection for a skin rash of the 
armpits and groin, secondary to exposure to herbicides.

4.  Entitlement to service connection for headaches, 
secondary to exposure to herbicides.

5.  Entitlement to service connection for a disorder 
manifested by numbness and tingling of the fingers and toes, 
secondary to exposure to herbicides.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from January 1967 to January 
1970.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In April 
1990, the RO denied the veteran's claim for service 
connection for a low back disorder.  In June 1994, the RO 
denied claims for service connection for a lung condition, 
headaches, skin rash, and tingling of the toes and fingers, 
with all claims secondary to exposure to herbicides during 
service.  The veteran appealed all of the aforementioned 
denials.  

In November 1991, the Board denied the veteran's claim for 
service connection for a low back disorder.  The veteran 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In May 1993, the Court issued a 
decision that vacated and remanded the Board's decision on 
this issue.  In November 1993 and March 1995, the Board 
remanded the claim for a low back disorder for additional 
development.  The Board subsequently denied the claim in 
April 1996.  In April 1998, while the claim for a low back 
disorder was pending at the Court, the veteran's 
representative and VA's Office of General Counsel filed a 
joint motion requesting that the Court vacate the Board's 
decision and remand the claim for readjudication.  In August 
1998, the Board remanded the claim for a low back disorder, 
as well as the claims based on exposure to herbicides, for 
additional development.  In February 2001, the RO affirmed 
all of its denials of these claims.  
FINDINGS OF FACT

1.  The preponderance of the evidence is against the claim 
that the veteran has a disorder manifested by numbness and 
tingling of the fingers and toes.  

2.  The preponderance of the evidence is against the claims 
that the veteran's low back disorder, lung condition, 
headaches and skin rash are related to his service.  


CONCLUSION OF LAW

A low back disorder, lung condition, headaches, skin rash, 
and a disorder manifested by numbness and tingling of the 
fingers and toes, were not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 1999); Veterans Claims Assistance Act (section 
4, 114 Stat. 2096, 2098-2099); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the RO's decisions that the evidence did not show 
that a low back disorder was related to his service, and that 
the evidence did not show that he had a lung condition, 
headaches, skin rash, and tingling of the toes and fingers, 
due to his service, to include as secondary to exposure to 
herbicides during service.  Those are the key issues in this 
case, and the rating decisions, as well as the statements of 
the case (SOC's) and the supplemental statement of the case 
(SSOC's), informed the appellant that evidence of service 
connection was needed to substantiate his claims.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decisions, SOC's and SSOC's sent to 
the appellant informed him of the information and evidence 
needed to substantiate these claims and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any obtainable 
evidence not of record that might aid his claims or that 
might be pertinent to the bases of the denial of these 
claims.  The RO also requested and obtained VA and non-VA 
medical records, and has obtained the veteran's service 
medical records from the National Personnel Records Center.  
The veteran has also been afforded at least one, and in some 
cases two, VA examinations covering the claimed disabilities 
in issue, and he was afforded a hearing in May 1995.  The 
Board therefore finds that there is sufficient evidence of 
record to decide the claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d) (2000).  

I.  Low Back Disorder

A review of the veteran's arguments, to include a review of 
the transcript of his hearing, held in May 1995, shows that 
he asserts that he has a low back disorder as a result of his 
service.  Specifically, he argues that he hurt his back at 
the "CIA Yard" (described as "a warehouse for engineers") 
in Pleiku, Vietnam in 1968.  

The veteran's service medical records show that he complained 
of back pain in August 1968, with no diagnosis provided.  In 
March 1969, he was treated for lumbar pain and dysuria.  
Between March and April of 1969, he was treated for what was 
diagnosed as mild low back strain after he was hit by a small 
tree.  An X-ray of the ribs was negative, and an orthopedic 
examination was also negative.  The veteran demanded a second 
opinion, and in May 1969, after affording the veteran another 
examination, a physician determined that there was no organic 
back disease.  X-rays were negative.  However, the veteran 
continued to complain of low back pain, and an August 1969 
report contains an impression of low back sprain. However, 
another August 1969 report noted that the physical 
examination was normal.  A third August 1969 report noted 
that the veteran had been seen by several orthopedists and 
that a psychiatric consultation was recommended, but that the 
veteran had refused it.  A September 1969 report notes, 
"Bone sclerosis on new X-ray reveals a pseudoarthrosis of 
left transverse process."  The veteran's separation 
examination report, dated in January 1970, shows that his 
spine, and other musculoskeletal systems, were clinically 
evaluated as normal.  An accompanying report of medical 
history shows that the veteran complained of back pain.  The 
examiner noted that the veteran's reported back pain came 
from a crush injury to his trunk in Vietnam, and that there 
had not been any recurrence.  

A review of the post-service medical evidence shows that 
there are no reports of complaints, treatment or a diagnosis 
involving the low back dated between separation from service 
and 1990.  

Reports from Philip J. Leonard, M.D., dated between May and 
August of 1990, show that on March 20, 1990, the veteran 
slipped and fell down two flights of stairs while at his job 
as a prison guard.  These reports give a detailed account of 
the circumstances of the accident, and indicate that the 
veteran landed on his back, left occiput, left heel and 
buttocks, and that he had no memory for about 20 minutes.  
His symptoms included coccyx pain.  His diagnoses included 
lumbar strain and lumbar pain syndrome.  A magnetic resonance 
imaging (MRI) scan, performed in May 1990, revealed no 
evidence of disc herniation.  

Reports from the Brazos Valley Rehabilitation Center (BVRC), 
dated between April and July of 1990, show that the veteran 
underwent physical therapy for complaints that included back 
pain.  

The claims file contains a "worker's compensation initial 
medical evaluation narrative report," from Steve Opersteny, 
M.D., dated in February 1992.  This report notes that the 
veteran had a number of injuries, to include low back 
injuries, as a result of a fall off of a tower while at his 
job as a prison guard.  The report contains assessments that 
included chronic pain syndrome and nonspecific lumbar pain.  

Records from Mark W. English, M.D., dated between 1990 and 
1993, show assessments of chronic back pain in December 1991 
and August 1992.  

A VA spine examination report, dated in January 1994, shows 
that the veteran reported that he had fallen on his back at 
his job as a prison guard in 1990, and that he had been on 
Worker's Compensation for his injuries.  An X-ray noted a 
transitional vertebra in the lumbosacral area, but was 
otherwise normal.  The diagnosis was subjective low back pain 
syndrome without evidence of pathology by X-ray and with 
negative physical findings.  

In January 1996, the Board requested an independent medical 
opinion (IME).  See 38 C.F.R. § 3.328(c).  The Board 
requested that the veteran's claims files be reviewed and 
that opinions be offered as to the following: 1) the 
veteran's low back diagnosis during service, and his current 
low back diagnosis; 2) the clinical significance of the 
pseudoarthrosis of the transverse process noted during 
service; and 3) whether it was at least as likely as not that 
the veteran's inservice back complaints were the initial 
manifestations of the currently diagnosed low back 
disability.  

In response to the Board's IME request, an opinion was 
received from John Glaser, M.D., dated in February 1996.  Dr. 
Glaser provided a review of the pertinent medical history, 
stated that the evidence did not show an acute back injury 
during service and that there was no obvious source of the 
inservice complaints of back pain.  Dr. Glaser further noted 
that the veteran's inservice findings of a pseudoarthrosis of 
the transverse process was actually a condition which he had 
had since birth, and that this condition had no relationship 
to his injuries.  Finally, Dr. Glaser concluded that the 
veteran's 1990 injury was most likely the source of his 
current low back disability.  

A VA spine examination report, dated in December 2000, shows 
that the examiner, Gerald F. Dreher, M.D., provided a review 
of the veteran's pertinent inservice and post-service medical 
history.  The veteran's current low back complaints were also 
recorded.  The veteran was afforded an examination, and X-
rays were taken, which revealed a hemi-lumbarization of the 
S1 vertebra "which has been referred to as a congenital 
pseudoarthrosis."  The diagnosis was degenerative lumbar 
disc disease compatible with age, and hemi-lumbarization of 
the S1 vertebra.  In the assessment, the examiner stated that 
the veteran's current low back complaints were due to his 
1990 injury and not likely due to any residual of a mild 
lumbar sprain apparently sustained in Vietnam.  The examiner 
explained that the veteran's separation examination report 
did not note any ongoing lumbar medical problems, and that 
the veteran was able to work ten years as a Federal 
Protective Police Officer before he was medically separated 
from that position after a stroke.  The examiner concluded 
that the veteran's lumbar complaints arose from his 1990 
injury.  

The Board finds that the preponderance of the evidence is 
against a finding that there is a nexus between any current 
low back disorder and the veteran's service.  The Board 
initially finds that a chronic low back disorder is not shown 
during service.  The veteran's service records show that he 
was treated for back pain on several occasions during 1969.  
These were apparently acute conditions, as evidenced by the 
lack of findings during at lease three orthopedic 
examinations, and the lack of any findings on X-ray.  
Furthermore, Dr. Glaser specifically determined that the 
veteran's pseudoarthrosis of the transverse process noted 
during service was actually a condition which he had had 
since birth, and that this condition had no relationship to 
his injuries.  Finally, there was a lack of any findings of a 
low back disorder at the time of the veteran's separation 
from service.  Based on the foregoing, the Board finds that a 
chronic low back condition is not shown during service.  See 
38 C.F.R. § 3.303.  

The first medical evidence of a low back condition after 
separation from service is found in reports dated in March 
1990.  The first evidence of a low back condition therefore 
comes about 19 years after separation from service.  This 
lengthy period without treatment weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In addition, the claims file does not contain a competent 
medical opinion linking the veteran's low back disability to 
his service.  In this regard, the only competent medical 
opinions of record are the 1996 opinion of Dr. Glaser and the 
2000 opinion of Dr. Dreher.  Both of these physicians 
determined that the veteran's low back disorder was due to 
his post-service injury at work in 1990.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and that service connection 
for a low back disorder must be denied.  


II.  Lung Condition, Skin Rash, Headaches, Disorder of the 
Fingers and Toes

The veteran asserts that he has a lung condition, a skin rash 
of the armpits and groin, headaches, and a disorder 
manifested by numbness and tingling of the fingers and toes, 
with all claims secondary to exposure to herbicides during 
service.  

The veteran's service medical records show treatment for an 
upper respiratory infection (URI) in August 1967.  Beginning 
in June 1968 he was treated for symptoms that included 
coughing.  An August 1968 report contains an assessment of 
acute bronchitis.  A subsequently dated August 1968 report 
noted that the veteran reportedly was smoking 1/2 to two packs 
of cigarettes per day, and contains an assessment of chronic 
bronchitis secondary to cigarettes.  A June 1969 report notes 
treatment for warts on his large toe.  A July 1969 report 
noted complaints of burning and itching of the feet, with an 
assessment of tinea pedis.  The veteran's separation 
examination report, dated in January 1970, shows that his 
lungs and chest, feet, upper and lower extremities, and skin 
were clinically evaluated as normal.  A chest X-ray was 
normal.  An accompanying report of medical history shows that 
he reported that he had had a sprained right foot and ankle, 
and that he denied ever having swollen or painful joints, 
skin diseases, shortness of breath, asthma, or any other 
relevant symptoms.  

The relevant post-service medical evidence includes reports 
from the George Washington University, dated in June 1977, 
which show that the veteran complained of headaches and 
dizziness.  He was noted to be obese.  The assessments were 
poorly controlled hypertension and anemia.  A November 1980 
chest X-ray report from the Hadley Memorial Hospital, and a 
July 1981 VA chest X-ray report, were both within normal 
limits.  A VA examination report, dated in July 1981, shows 
that the veteran was evaluated for a stroke, and that he 
reported symptoms that included intermittent numbness and 
tingling on his right side associated with dizziness.  A 
right hemisphere infarction was suspected.  This report also 
shows that the veteran stated that he had been exposed to TBC 
(tuberculosis) and was placed on INH and B-6 early in 1981 as 
a preventative.  The diagnoses included history of 
cerebrovascular accident with complaints of residual 
headaches and dizziness, history of hypertension and moderate 
obesity.  A June 1987 chest X-ray, taken at the St. Joseph's 
Hospital, was unremarkable.  

A VA Agent Orange protocol examination report, dated in April 
1990, shows that the veteran complained of a 15 to 20-year 
history headaches and dizziness.  There were reportedly "no 
problems" with regard to his respiratory system.  The 
lymphatic, musculoskeletal and neuropsychological 
examinations were all normal or negative.  A May 1990 VA 
chest X-ray was unremarkable.  

Reports from Philip J. Leonard, M.D., dated between May and 
August of 1990, show that on March 20, 1990, the veteran 
slipped and fell down two flights of stairs while at his job 
as a prison guard.  These reports give a detailed account of 
the circumstances of the accident, and indicate that the 
veteran landed on his back, left occiput, left heel and 
buttocks, and that he had no memory for about 20 minutes.  An 
accompanying electroencephalogram (EEG) report indicates that 
he required ten stitches in his head, and that he was now 
complaining of headaches and dizzy spells.  The EEG was 
normal.  The impressions included post concussion syndrome.  

Records from Dirk L. Boysen, M.D., dated between 1989 and 
1993, show that the veteran was diagnosed with left carpal 
tunnel syndrome in October 1990, and that he underwent left 
carpal tunnel release in November 1990.  

Records from Charles Akins, M.D., dated between 1990 and 
1993, show that the veteran complained of pain behind his 
eyes and blurry vision following his accident at work in 
March 1990.  Dr. Akins indicated that he did not believe the 
veteran's headaches were related to his eyesight.  

Records from Mark W. English, M.D., dated between 1990 and 
1993, show that the veteran was diagnosed with carpal tunnel 
syndrome of the left wrist, status post release, in November 
1990.  A report dated in December 1991, contains assessments 
that included left carpal tunnel syndrome, repaired, left 
rotator cuff injury, repaired, right carpal tunnel syndrome 
and chronic headaches, bifrontal.  In February 1992, the 
veteran complained of wheezing, and stated that he had been 
given an inhaler.  He reported that he was smoking about a 
pack of cigarettes per week.  He was found to have a mild 
viral URI.  

A report from the St. Joseph's Hospital, dated in July 1991, 
shows that the veteran underwent left shoulder surgery after 
he was diagnosed with chronic impingement syndrome and 
arthritis of the left AC (acromioclavicular) joint.  

The claims file contains a "worker's compensation initial 
medical evaluation narrative report," from Steve Opersteny, 
M.D., dated in February 1992.  This report notes that the 
veteran had injuries that include low back, left ankle and 
left shoulder injuries as a result of a fall off of a tower 
while at his job as a prison guard in 1990.  His symptoms 
included numbness radiating to his right upper extremity.  
The report contains assessments that include chronic pain 
syndrome and nonspecific cervical, lumbar and left shoulder 
pain, and chronic ankle pain.  

A VA spine examination report, dated in January 1994, shows 
that the veteran reported that he had fallen on his back at 
his job as a prison guard in 1990, and that he had damaged 
his left hand and left shoulder.  He stated he had been on 
Worker's Compensation for his injuries.  He also complained 
of bilateral leg numbness.  

A report from the St. Joseph Regional Health Center, dated in 
March 1997, shows that the veteran received emergent 
treatment for right shoulder pain.  His diagnoses included 
pulmonary embolism, pneumonia, spontaneous pneumothorax and 
shoulder dislocation/fracture, rotator cuff tear.  

A VA skin examination report, dated in May 1999, shows that 
the veteran complained of a rash on his left lower leg which 
first appeared in about 1974.  Two years later he noticed 
similar symptoms on his right lower leg, and in about 1996 
his symptoms spread to his upper body and groin.  Photographs 
were taken in association with the examination and are 
included in the claims files.  The diagnoses were erythema 
dyschromicum perstans "ashy" and intertrigo, axillae and 
groins.  

A VA neurological examination report, dated in May 1999, 
shows that the veteran complained of numbness and tingling in 
his arms and legs, and headaches since the Vietnam era.  The 
examiner provided a summary of the pertinent inservice and 
post-service medical history, and noted that there was no 
documentation to support the veteran's claims that the 
reported symptoms had begun during his service.  The examiner 
further noted that the first documentation of complaints of 
numbness and tingling in his arms and legs are found in 1992, 
and that clinical testing performed after service (i.e., 
electromyograms and MRI's) did not show that these symptoms 
were due to neuropathy or nerve root compression.  The 
examiner concluded that the veteran's numbness and tingling 
in his arms and legs, and headaches, were not associated with 
exposure to herbicides.  

A VA respiratory examination report, dated in June 1999, 
shows that the veteran complained of shortness of breath 
dating back to his service in 1968.  He was noted to be a 30 
pack-year smoker, discontinuing in 1977.  A VA May 1999 chest 
X-ray showed "probable chronic bronchitis" with no acute 
infiltrates seen.  The diagnoses were chronic bronchitis, and 
dyspnea on exertion with no evidence of pulmonary etiology.  

A VA skin examination report, dated in December 2000, shows 
that the veteran complained of skin symptoms which he 
asserted he had had since his service.  The diagnoses were 
epidermolytic hyperkeratosis type of ichthyosis, and xerosis 
cutis.  In an addendum, the examiner noted that the veteran's 
condition was a genodermatosis, which is an inherited 
disorder, and that it was his opinion that the veteran's skin 
dermatosis was not related to exposure to Agent Orange and 
not directly related to any injury or disease treated during 
service.  

A VA respiratory examination report, dated in December 2000, 
shows that the diagnoses were chronic bronchitis by history 
and dyspnea on exertion.  The examiner stated that the 
veteran's chronic bronchitis was less likely than not related 
to his service, or exposure to Agent Orange. The examiner 
essentially noted that the veteran's symptoms could be caused 
by a number of conditions for which service connection is not 
currently in effect (specifically, asthma (although the 
evidence did not support a diagnosis of asthma), 
gastroesophageal reflux, postnasal drip and rhinitis).  The 
examiner further stated that there was no clear evidence of 
pulmonary disease, and that the veteran's dyspnea was more 
likely than not related to deconditioning or potentially, a 
cardiac etiology.  

A VA neurological examination report, dated in December 2000, 
shows that the veteran complained of numbness and tingling in 
his arms and legs, and headaches which occurred about every 
other day.  In the discussion of diagnoses, the examiner 
stated that the veteran did not have peripheral neuropathy, 
as his sensation was intermittently normal.  In addition, it 
was thought that his symptoms may be due to position and 
obesity, but that these symptoms were not persistent.  
Finally, the examiner indicated that the veteran's headaches 
were probably common migraine headaches related to his 
hypertension.  The examiner stated that he could not relate 
the veteran's symptoms to exposure to Agent Orange.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied:  
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  Type 2 diabetes 
was recently added to this list.  See 66 Fed. Reg. 23166-
23169 (2001).  

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The veteran asserts that he has a lung condition, a skin rash 
of the armpits and groin, headaches and a disorder manifested 
by numbness and tingling of the fingers and toes, with all 
disorders claimed to be secondary to exposure to herbicides 
during service.  

With regard to the claim for a disorder manifested by 
numbness and tingling of the fingers and toes, under 38 
U.S.C.A. § 1110, the veteran must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  In this regard, peripheral neuropathy was ruled 
out in both the May 1999 and December 2000 VA neurological 
examination reports, and there was no diagnosis.  The Board 
further points out that the veteran is shown to have a number 
of other disorders which could account for his symptoms, to 
include shoulder, wrist, left ankle and low back disabilities 
and status post stroke.  In any event, there is no pertinent 
diagnosis in any of the medical evidence.  The Board 
therefore finds that, as no competent medical evidence has 
been submitted showing that the veteran has a disorder 
manifested by numbness and tingling of the fingers and toes, 
the claim must be denied on any basis, to include a secondary 
to exposure to Agent Orange.  

With regard to the possibility of service connection for the 
claimed conditions (other than a disorder manifested by 
numbness and tingling of the fingers and toes) on a basis 
that does not involve Agent Orange exposure, the Board finds 
that service connection has not been shown.  Initially, the 
Board finds that the evidence does not show that the veteran 
had a chronic lung condition, skin rash of the armpits and 
groin or headaches during service.  In this regard, although 
the veteran was noted to have "chronic" bronchitis 
secondary to cigarette smoking in August 1968, the Board 
finds that this diagnosis does not show that the veteran 
actually had a chronic condition during service.  
Specifically, for the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  See 38 C.F.R. § 3.303(b).  In this case, the 
Board finds that chronicity is not established.  First, when 
this notation is read in context, it is clear that it was not 
based on a full review of the veteran's service medical 
records, and it lacks any other indicia of reliability, such 
as support with citation to clinical findings.  Second, there 
is no other evidence of complaints, treatment or a diagnosis 
involving a respiratory condition in the veteran's remaining 
service, a period of approximately one year and four months.  
Finally, the veteran's separation examination report, dated 
in January 1970, shows that his lungs and chest were 
clinically evaluated as normal, and his chest X-ray was 
normal.  An accompanying report of medical history shows that 
he denied ever having shortness of breath, asthma, chronic 
cough, or any other relevant symptoms.  Thus, a chronic 
respiratory condition is not shown in service.  See 38 C.F.R. 
§ 3.303(b).  In addition, with regard to the claims for a 
skin condition and headaches, the veteran's separation 
examination report, dated in January 1970, shows that his 
skin and neurological systems were clinically evaluated as 
normal.  In his report of medical history he denied ever 
having skin diseases or frequent and severe headaches.  
Therefore, the Board finds that a chronic condition involving 
a skin rash of the armpits and groin, and headaches, are not 
shown during service.  Id.  

Furthermore, there is no medical evidence of a continuity of 
symptomatology after service which links any of the claimed 
conditions to any current disorder.  See Savage v. Gober, 10 
Vet. App. 488, 496 (1997) (noting that "in a merits context 
the lack of evidence of treatment may bear on the credibility 
of the evidence of continuity").  In this regard, the first 
medical evidence of any of the claimed symptoms is found in a 
report from the George Washington University, dated in June 
1977, which shows that the veteran complained of headaches 
and dizziness.  This is approximately seven years after 
separation from service, and this lengthy period without 
treatment weighs heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, there is no 
medical evidence or opinion that links any of the claimed 
conditions to the veteran's service.  Accordingly, the Board 
finds that the absence of medical evidence of treatment, and 
the absence of a nexus, are of greater significance than the 
veteran's testimony, and that the preponderance of the 
evidence is against this aspect of his claims.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Therefore, service 
connection on a direct basis (other than based on exposure to 
herbicides) must be denied.  

The claim that the veteran has a lung condition, a skin rash 
of the armpits and groin, and headaches that are secondary to 
exposure to Agent Orange must be denied on two grounds.  
First, he has not been diagnosed with a disease that is 
recognized as attributable to Agent Orange under the 
applicable regulations.  See 38 C.F.R. §§ 3.307, 3.309(e).  
Therefore, as a matter of law, the veteran cannot receive the 
benefit of a rebuttable presumption that he has a lung 
condition, a skin rash of the armpits and groin or headaches 
that were caused by his exposure to Agent Orange.  To the 
extent the law is dispositive of an issue on appeal, the 
claims lack legal merit.  See Sabonis v. Brown, 6 Vet. App. 
427, 430 (1994).  

Second, in McCartt v. West, 12 Vet. App. 164 (1999), the 
Court held that in the absence of the presence of a disease 
listed in 38 C.F.R. § 3.309(e), a veteran is not entitled to 
a presumption of Agent Orange exposure.  In this case, the 
veteran's exposure to Agent Orange has not been verified.  
However, even assuming arguendo that he was exposed during 
his service, as stated previously, the Board has determined 
that the evidence does not show that the veteran has any of 
the claimed disabilities during service.  As previously 
stated, the first medical evidence of any of the claimed 
conditions is found in the June 1977 report from George 
Washington University, which shows complaints of headaches.  
This diagnosis comes approximately seven years after service, 
and this period of treatment weighs against the claim.  
Maxson, supra.  In addition, there is no competent medical 
evidence showing that any of the claimed conditions are 
related to the veteran's service.  In this regard, a VA 
examiner has noted that the veteran has a skin disorder which 
is an inherited disorder, and the examiner ruled out exposure 
to Agent Orange, or any injury or disease treated during 
service, as the cause of the veteran's skin dermatosis.  
Another VA examiner stated that the veteran's dyspnea was 
more likely than not related to deconditioning, or 
(potentially) a cardiac etiology.  A third VA examiner stated 
that the veteran probably had common migraine headaches that 
were related to his hypertension (a condition for which 
service connection is not currently in effect).  In summary, 
the claims files do not contain any medical evidence of a 
nexus between any of the claimed conditions and exposure to 
herbicides during service.  Therefore, service connection 
cannot be established under Combee, supra.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claims, and the veteran's claims for a lung condition, a 
skin rash of the armpits and groin, and headaches secondary 
to exposure to herbicides during service, must be denied.


III.  Conclusion

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that he has a 
low back disorder, a lung condition, a skin rash of the 
armpits and groin, headaches and a disorder manifested by 
numbness and tingling of the fingers and toes that should be 
service connected.  His statements are not competent evidence 
of a diagnosis of a disorder manifested by numbness and 
tingling of the fingers and toes, nor are they competent 
evidence of a nexus between the claimed conditions and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claims 
for service connection for a low back disorder, a lung 
condition, a skin rash of the armpits and groin, headaches, 
and a disorder manifested by numbness and tingling of the 
fingers and toes must be denied.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  Veterans Claims Assistance Act 
(section 4, 114 Stat. 2096, 2098-2099); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for a low back disorder is denied.  

Service connection for a disorder manifested by numbness and 
tingling of the fingers and toes is denied.

Service connection for a lung condition is denied.  

Service connection for a skin rash of the armpits and groin 
is denied.  

Service connection for headaches is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals
 

 



